          Case MDL No. 2989 Document 164 Filed 03/01/21 Page 1 of 14




                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION


IN RE: January 2021 Short Squeeze                 MDL No. 2989
Trading Litigation




            RESPONSE OF SCHWAB AND TDA DEFENDANTS TO
       MOTION FOR TRANSFER OF PLAINTIFFS CHENG AND STERLING




      Theodore J. Boutrous, Jr.                      Jason J. Mendro
      GIBSON, DUNN & CRUTCHER LLP                    Russell B. Balikian
      333 South Grand Avenue                         GIBSON, DUNN & CRUTCHER LLP
      Los Angeles, CA 90071                          1050 Connecticut Avenue, N.W.
      Phone: (213) 229-7804                          Washington, D.C. 20036
      Fax: (213) 229-6804                            Phone: (202) 887-3726
      tboutrous@gibsondunn.com                       Fax: (202) 530-9626
                                                     jmendro@gibsondunn.com
                                                     rbalikian@gibsondunn.com


 Counsel for Charles Schwab & Co., Inc.; TD Ameritrade, Inc.; TD Ameritrade Clearing, Inc.;
         TD Ameritrade Holding Corporation; and The Charles Schwab Corporation
                Case MDL No. 2989 Document 164 Filed 03/01/21 Page 2 of 14




                                                    TABLE OF CONTENTS


INTRODUCTION ......................................................................................................................... 1

BACKGROUND ........................................................................................................................... 3

DISCUSSION ................................................................................................................................ 6

          I.         The Panel Should Transfer And Consolidate These Actions................................. 6

          II.        The Panel Should Transfer The Related Actions To The Middle District of
                     Florida. ................................................................................................................... 8

CONCLUSION ............................................................................................................................ 12
           Case MDL No. 2989 Document 164 Filed 03/01/21 Page 3 of 14




                                       INTRODUCTION

        Defendants Charles Schwab & Co., Inc., TD Ameritrade, Inc., TD Ameritrade Clearing,

Inc., TD Ameritrade Holding Corporation, and The Charles Schwab Corporation (collectively,

“Schwab and TDA”) respectfully submit this response to the Motion for Transfer filed by plaintiffs

Shane Cheng and Terell Sterling (“Movants”) on February 5, 2021, Dkt. 1.

        The cases before the Panel are putative class actions filed on the heels of unprecedented

volatility in the trading price and volume of several securities beginning in January 2021. These

securities included the common stock of GameStop, AMC, and several other companies, which

commentators have recently referred to as “meme stocks.” The plaintiffs in these duplicative cases

assert a wide range of baseless legal theories, all of which arise from the same facts and circum-

stances: market upheaval that the plaintiffs and class members they purport to represent apparently

created through coordinated trading.

        Plaintiffs’ scattershot complaints fail to meaningfully distinguish one defendant from an-

other, accusing Schwab and TDA—along with a long list of other defendants—of blocking trading

in the meme stocks, despite widely available information to the contrary. Simply put, Schwab and

TDA did not restrict any client from buying or selling any stock during the relevant period.1 In-

stead, they implemented discrete risk-mitigation measures to protect themselves—and, by exten-

sion, their clients. More specifically, they adjusted margin requirements on select stocks to ensure

that clients had enough assets to pay for stock purchases, and they also restricted certain advanced

options strategies, reducing the risk that traders would borrow money they could not repay or




 1
     See Charles Schwab Corporation Statement on Recent Trading Activity, Charles Schwab
     Corp., https://www.aboutschwab.com/schwab-statement-on-recent-trading-activity (posted
     Jan. 28, 2021) (“Neither Charles Schwab & Co. nor TD Ameritrade halted buying or selling
     ANY stocks this week. Neither firm restricted buying or selling basic options.”).

                                                 1
             Case MDL No. 2989 Document 164 Filed 03/01/21 Page 4 of 14




commit to sell securities they did not own and could not afford to buy. These measures were

clearly authorized by Schwab’s and TDA’s agreements with their respective clients, and were en-

tirely consistent with applicable laws and regulations. Accordingly, because Schwab and TDA

did not block anyone from buying or selling meme stocks and their actions were permitted by

contract and otherwise lawful, these claims should be swiftly dismissed, wherever they may be

litigated.

        The question immediately before the Panel is whether it should transfer the dozens of over-

lapping cases at issue to a single district for coordinated or consolidated pretrial proceedings under

28 U.S.C. § 1407. It should. Schwab and TDA agree with Movants that the Panel should transfer

all the cases listed in their Amended Schedule of Actions, see Dkt. 6, as well as numerous tag-

along actions, see, e.g., Dkt. 66-1 (collectively, the “Related Actions”). In light of the multitude

of lawsuits with duplicative allegations, theories, and parties, there can be no reasonable dispute

that centralization would promote the just and efficient conduct of this litigation. See 28 U.S.C.

§ 1407(a).

        Movants favor centralizing this litigation in the Northern District of California, and it is

true that the Northern District is one logical venue, for the reasons they explain. Alternatively, the

Middle District of Florida also would be an appropriate venue for these matters, and it offers some

advantages over the Northern District of California. The Northern District of California is already

heavily burdened with multidistrict litigation (“MDL”), and it has an overloaded docket more gen-

erally. It also affords no superior convenience to the parties overall, given that many plaintiffs and

defendants in these sprawling putative class actions reside and do business in other States. For

example, The Charles Schwab Corporation has recently moved its headquarters to Texas. In con-




                                                  2
            Case MDL No. 2989 Document 164 Filed 03/01/21 Page 5 of 14




trast, the Middle District of Florida is far less burdened with MDLs and has lower overall case-

loads. Schwab and TDA accordingly submit that the Middle District of Florida would be the most

appropriate venue for the Related Actions.2

                                         BACKGROUND

        In January 2021, members of an online forum called “r/WallStreetBets” coordinated to

inflate the stock prices of several financially struggling companies, including GameStop Corp.

(GME), AMC Entertainment Holdings, Inc. (AMC), Nokia Corporation (NOK), and Naked Brand

Group Limited (NAKD). The traders used social media to stoke frenetic trading in these “meme

stocks” because they wanted to “punis[h] several major hedge funds” that stood to benefit if stock

prices declined—and that stood to lose substantial sums of money if prices increased. Ross v.

Robinhood Financial LLC, 4:21-cv-292, Dkt. 4, First Am. Compl. ¶ 5 (S.D. Tex. Feb. 11, 2021).

The traders succeeded, albeit only temporarily. The price of GME, for example, skyrocketed more

than 1,900% between early January and January 27, only to plummet a few days later to 15% of

its peak value.

        Some traders sought to purchase these volatile “meme stocks” with money borrowed from

their brokers, thus compounding the already significant risks associated with these transactions.

For example, if a trader finances 50% of a stock purchase with borrowed funds, and the price of

that stock then decreases by 60%—as GME did during a single trading day on February 1—the

trader would lose 120% of the amount she invested with her own capital and could not repay the

broker’s loan simply by selling the stock.




 2
     This response does not constitute an appearance by Schwab or TDA in any of the Related
     Actions. Schwab and TDA reserve the right to assert all applicable defenses in those individual
     actions, including without limitation insufficient service of process, improper venue, and lack
     of personal jurisdiction.

                                                 3
            Case MDL No. 2989 Document 164 Filed 03/01/21 Page 6 of 14




        Faced with unprecedented market volatility, some brokers allegedly suspended trading on

meme stocks through their platforms. This prompted an outcry among affected traders and quickly

led to the wave of putative class actions at issue here.

        Schwab and TDA did not suspend trading in any stock at any time, notwithstanding many

irresponsible and unsupported claims to the contrary. They instead applied measures designed to

mitigate the risks associated with loaning money to finance risky investments. For example,

Schwab and TDA increased “margin” requirements on a stock-by-stock basis, meaning that clients

needed to fund purchases of volatile stocks with a higher percentage of their own funds and could

not use those stocks as collateral for new loans. Schwab and TDA also required that clients own

a security before promising to sell it later at a particular price (i.e., selling call options), thereby

protecting against the risk that clients might have to buy the stock later at astronomical prices to

cover their obligations—a risk of boundless scope since there is no limit to how high a stock price

could climb. All clients affected by these policies had agreed to them in their client agreements

with Schwab and TDA. Moreover, regulators have made clear that these policies are lawful.3

        Nevertheless, Schwab and TDA were swept up in the flood of reflexive class-action law-

suits arising from this market upheaval, and baselessly accused of conspiring with hedge funds to

block trading in the meme stocks. The first complaints were filed on January 28 in Florida, New

York, Colorado, California, Connecticut, Pennsylvania, New Jersey, and Illinois. Over the course

of a few days, additional suits poured into those same jurisdictions, spreading to Texas, Virginia,

and Arkansas. Currently, Schwab and TDA are named as defendants in fourteen class actions




 3
     See FINRA, Investor Alert, Investing with Borrowed Funds: No “Margin” for Error,
     https://www.finra.org/investors/alerts/investing-borrowed-funds-no-margin-error (last up-
     dated Nov. 26, 2019) (explaining “[y]our firm can increase its ‘house’ maintenance require-
     ments at any time and is not required to provide you with advance notice”).

                                                   4
            Case MDL No. 2989 Document 164 Filed 03/01/21 Page 7 of 14




pending in nine different districts across seven States, including the Middle District of Florida, the

Central District of California, the Northern District of California, the Southern District of Texas,

and the Eastern District of New York—even though Schwab and TDA never suspended trading in

the stocks at issue.

        The Related Actions all raise similar allegations and claims, and often lump defendants

together. A case in the Central District of California, for example, falsely claims that TD Ameri-

trade joined Robinhood in “depriv[ing] . . . individual investor customers of the ability to transact

on their platforms for certain securities.” Kayali v. Robinhood Financial, LLC, 2:21-cv-835, Dkt.

10, First Am. Compl. ¶ 33 (C.D. Cal. Jan. 29, 2021). The plaintiffs assert claims under the Sher-

man Antitrust Act and various common-law doctrines, including breach of contract, breach of the

implied covenant of good faith and fair dealing, negligence, breach of fiduciary duty, and civil

conspiracy. Id. ¶¶ 54-97. A District of Colorado case asserts similar common-law claims and

claims under the Securities Exchange Act of 1934, baselessly alleging that Schwab and TDA,

along with other defendants, “purposefully, willfully, and knowingly removed numerous stocks

including but not limited to ‘GME’, ‘BB’, ‘NOK’, ‘AMC’, ‘BBBY’, ‘EXPR’, and

‘KOSS’ . . . from their trading platforms in the midst of an unprecedented stock rise.” Daniels v.

Robinhood Financial, LLC, 1:21-cv-290, Dkt. 1, Compl. ¶¶ 2, 46-102 (D. Colo. Jan. 28, 2021).

The other Related Actions, including numerous tag-along actions, see, e.g., Dkt. 66-1, follow suit.

See, e.g., Lagmanson v. Robinhood Markets, Inc., 1:21-cv-541, Dkt. 1, Compl. ¶¶ 55-63 (N.D. Ill.

Jan. 29, 2021) (claiming violations of the Exchange Act and the Sherman Act); Hiscock v. TD

Ameritrade, Inc., 1:21-cv-624, Dkt. 1, Compl. ¶¶ 49-65 (N.D. Ill. Feb. 3, 2021) (claiming negli-

gence and breach of fiduciary duty); Schaff v. TD Ameritrade, Inc., 8:21-cv-222, Dkt. 1, Compl.




                                                  5
           Case MDL No. 2989 Document 164 Filed 03/01/21 Page 8 of 14




¶¶ 42-56 (M.D. Fla. Jan. 29, 2021) (claiming breach of the implied warranty of merchantability

and negligence).

        In short, the Related Actions all raise overlapping and duplicative claims flowing from the

same market events beginning in January 2021. Recognizing these close similarities and the sheer

multitude of Related Actions, Movants, who are among the plaintiffs in the underlying litigation,

filed the pending Motion for Transfer.

                                            DISCUSSION

I.      The Panel Should Transfer And Consolidate These Actions.

        “When civil actions involving one or more common questions of fact are pending in dif-

ferent districts, such actions may be transferred to any district for coordinated or consolidated

pretrial proceedings,” as long as the Panel determines that the transfer “will be for the convenience

of parties and witnesses and will promote the just and efficient conduct of such actions.” 28 U.S.C.

§ 1407(a). Schwab and TDA agree with Movants that transfer and consolidation under 28 U.S.C.

§ 1407 is warranted. See JPML Rule 6.1(c). Specifically, the Panel should consolidate the Related

Actions—that is, the cases listed in Movants’ Amended Schedule of Actions, Dkt. 6, as well as all

tag-along actions (including those listed at Dkt. 66-1)—and transfer the consolidated cases to a

single district for pretrial proceedings.

        Common Questions of Fact. These lawsuits arise from the same extraordinary events be-

ginning in January 2021, and they assert overlapping and often identical legal claims. There can

be no colorable dispute that the Related Actions thus involve “common questions of fact” under

28 U.S.C. § 1407(a). See supra, at 3-6. To be sure, the individualized nature of each purported

class member’s claims against Schwab and TDA would preclude class certification of any claims

that survived dismissal, but despite those individualized issues the Related Cases all arise from the




                                                 6
            Case MDL No. 2989 Document 164 Filed 03/01/21 Page 9 of 14




same common core of circumstances in the securities markets. Some complaints assert far-fetched

theories that other plaintiffs declined to press, but those occasionally distinct legal theories are

beside the point: “Transfer under Section 1407 does not require a complete identity of common

factual issues or parties as a prerequisite to transfer, and the presence of additional facts or differing

legal theories is not significant where, as here, the actions still arise from a common factual core.”

In re Auto Body Shop Antitrust Litig., 37 F. Supp. 3d 1388, 1390 (J.P.M.L. 2014). Centralization

is appropriate because the complaints are bound together by a common core of facts—the under-

lying market volatility that took place beginning in January 2021.

        Convenience, Justice, and Efficiency. As other parties have noted, centralization will be

dramatically more convenient to the parties and witnesses than separately litigating dozens of class

actions across the country, and it will serve the interests of justice and efficiency. See 28 U.S.C.

§ 1407(a). The sheer number of class actions strongly supports transfer and consolidation. As the

Panel has recognized, the “potential for conflicting or overlapping class actions presents one of the

strongest reasons for transferring such related actions to a single district for coordinated or consol-

idated pretrial proceedings which will include an early resolution of such potential conflicts.” In

re Multidistrict Private Civil Treble Damage Litig. Involving Plumbing Fixtures, 308 F. Supp.

242, 244 (J.P.M.L. 1970). Here, there are nearly fifty putative class actions pending. Several sets

of defendants, including Schwab and TDA, are named in more than a dozen of them. Allowing

these Related Actions to proceed in separate courts not only would be exceptionally burdensome,

but also carries an acute risk of “inconsistent rulings on class certification” and other important

pretrial matters. In re Portfolio Recovery Assocs., LLC, Tel. Consumer Prot. Act Litig., 846 F.

Supp. 2d 1380, 1381 (J.P.M.L. 2011). Centralization of these actions, by contrast, “will eliminate




                                                    7
           Case MDL No. 2989 Document 164 Filed 03/01/21 Page 10 of 14




duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certifi-

cation and Daubert motions; and conserve the resources of the parties, their counsel, and the judi-

ciary.” In re Google Antitrust Litig., — F. Supp. 3d —, 2021 WL 409555, at *2 (J.P.M.L. Feb. 5,

2021). Transfer and consolidation is particularly appropriate because the Related Actions, includ-

ing the tag-along actions, are all in “early stage[s]” of litigation. In re BP p.l.c. Sec. Litig., 734 F.

Supp. 2d 1376, 1379 (J.P.M.L. 2010).

        Infeasibility of Alternatives. Plaintiffs and defendants agree that alternatives to centraliza-

tion under 28 U.S.C. § 1407 are not feasible. As in other large MDLs, “voluntary coordination”

to settle on a single venue is “impracticable especially given the large number of involved defend-

ants.” In re Auto Body Shop Antitrust Litig., 37 F. Supp. 3d at 1390. And even if the parties could

settle on a venue, transfer under 28 U.S.C. § 1404 would require filing almost as many transfer

motions as there are lawsuits, meaning that there still would be a risk of divided and inefficient

litigation if any of these motions were denied. Given the “present number of cases, districts, and

involved counsel, as well as the complexity of the issues presented,” In re Roundup Prods. Liab.

Litig., 214 F. Supp. 3d 1346, 1348 (J.P.M.L. 2016), the just and efficient course is for this Panel

to consolidate these cases and transfer them to a single district court.

II.     The Panel Should Transfer The Related Actions To The Middle District of Florida.

        Several factors traditionally inform the Panel’s selection of a transferee district. In partic-

ular, it is important to consider “where the cost and inconvenience will be minimized” and the

“caseloads of available judges,” along with their experience and skill. Manual for Complex Liti-

gation, Fourth § 20.131 (2004). Other relevant factors include where cases have progressed fur-

thest, the district where the largest number of cases is pending, and the site of the occurrence of

the common facts. Id.




                                                   8
           Case MDL No. 2989 Document 164 Filed 03/01/21 Page 11 of 14




        Here, several important factors support transfer to the Middle District of Florida. It is the

principal place of business of Robinhood Securities, LLC, a broker-dealer defendant who is named

in many of the complaints, and it is tied with the Northern District of Illinois for the second-highest

number of Related Actions pending before it.4 Further, the Middle District of Florida compares

favorably to the Northern District of California and the Northern District of Illinois on virtually

every case-related metric. Only one of the four judges assigned to a Related Action in the Middle

District of Florida is currently presiding over any MDLs, making it more likely that available

judges will have “the capacity to handle this docket.” In re Lending Tree, LLC, Customer Data

Sec. Breach Litig., 581 F. Supp. 2d 1367, 1368 (J.P.M.L. 2008). By contrast, each of the judges

assigned to a Related Action in the Northern District of California already has at least one ongoing

MDL on the docket.5 Similarly, two of the three judges assigned to a Related Action in the North-

ern District of Illinois have one or more ongoing MDLs.6

        The Middle District of Florida also has a low overall volume of MDLs, with just two, and

in that regard is “underutilized” as a transferee district. In re Lending Tree, 581 F. Supp. 2d at

1368. By contrast, the Northern District of California has nineteen ongoing MDLs—the most of


 4
     The five cases pending in the Middle District of Florida include Diamond v. Robinhood Fi-
     nancial, LLC, 6:21-cv-207; Schaff v. Robinhood Markets, Inc., 8:21-cv-216; Schaff v. TD
     Ameritrade, Inc., 8:21-cv-222; and Perri v. Robinhood Markets, Inc., 8:21-cv-234; as well as
     Zelewski v. Robinhood Markets, Inc., 8:21-cv-329, which Schwab and TDA understand will
     be noticed as a tag-along action.
 5
     See MDL No. 1917 In re Cathode Ray Tube (CRT) Antitrust Litig., 4:07-cv-5944; In re Face-
     book, Inc., Consumer Privacy User Profile Litig., 3:18-md-2843; In re Roundup Prods. Liab.
     Litig., 3:16-md-2741; In re United Specialty Ins. Co. Ski Pass Ins. Litig., 4:20-md-2975; In re
     StubHub Refund Litig., 4:20-md-2951; In re Hard Disk Drive Suspension Assemblies Antitrust
     Litig., 3:19-md-2918.
 6
     See In re Testosterone Replacement Therapy Prods. Liab. Litig., 1:14-cv-1748; In re Nat’l
     Collegiate Athletic Ass’n Student-Athlete Concussion Injury Litig., 1:13-cv-9116; In re TikTok,
     Inc., Consumer Privacy Litig., 1:20-cv-4699.



                                                  9
           Case MDL No. 2989 Document 164 Filed 03/01/21 Page 12 of 14




any district in the country—and the Northern District of Illinois has thirteen.7 Some of the MDLs

in these two districts have been ongoing for many years. Assigning this litigation to a court or

judge with fewer MDLs would better facilitate the efficient resolution of these dozens of cases.

See In re Corn Derivatives Antitrust Litig., 486 F. Supp. 929, 932 (J.P.M.L. 1980) (transferring

cases to a district that had “drastically fewer multidistrict litigations than any of the other suggested

transferee districts”).

        In addition to having fewer MDLs, the Middle District of Florida has a lower overall case-

load than both the Northern District of California and the Northern District of Illinois. As of

September 30, 2020, the Northern District of California had 870 pending cases per judgeship—the

eleventh-highest average in the country—and the median time from filing to disposition for civil

cases was 11.4 months. See Administrative Office of the U.S. Courts, U.S. District Courts – Fed-

eral Court Management Statistics – Comparison Within Circuit (Sept. 30, 2020).8 Similarly, as

of September 2020, the Northern District of Illinois had 714 pending cases per judgeship, and a

median disposition time of 10.6 months. Id. The Middle District of Florida, by contrast, had 584

pending cases per judgeship, and a median time for disposition of just 6.2 months. Id. The Middle

District of Florida is thus “in a better position to process this litigation toward its most expeditious

conclusion.” In re Preferential Drug Prods. Pricing Antitrust Litig., 429 F. Supp. 1027, 1029

(J.P.M.L. 1977) (choosing a district with a “median tim[e] from filing to disposition . . . for civil

actions” that was “significantly shorter” than the alternative district); see also, e.g., In re Petrol.

Prods. Antitrust Litig., 419 F. Supp. 712, 719 (J.P.M.L. 1976) (choosing a district that “ha[d] a


 7
     See JPML, MDL Statistics Report – Distribution of Pending MDL Dockets by District,
     https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-Febru-
     ary-17-2021.pdf (Report Date: Feb. 17, 2021).
 8
     Available at https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distcompari-
     son0930.2020.pdf.

                                                   10
           Case MDL No. 2989 Document 164 Filed 03/01/21 Page 13 of 14




significantly lighter caseload per judge and terminate[d] actions significantly quicker” than the

alternative district).

        Movants note that a plurality of the cases at issue here have been filed in the Northern

District of California. As an initial matter, Movants’ preference is not entitled to any special

weight or deference, as this Panel “must weigh the interests of all of the plaintiffs and all of the

defendants.” In re Master Key, 320 F. Supp. 1404, 1406 (J.P.M.L. 1971). Moreover, for purposes

of this litigation, the difference between the Northern District of California and the Middle District

of Florida is minimized by the increasing use of remote proceedings during the COVID-19 pan-

demic and the fact that many parties do not hail from California at all. For example, The Charles

Schwab Corporation—which is the parent company for Charles Schwab & Co., Inc., TD Ameri-

trade, Inc., TD Ameritrade Clearing, Inc., and TD Ameritrade Holding Corporation—is now head-

quartered in Westlake, Texas. Indeed, nine sets of plaintiffs filed suit in Florida, and the lawsuits

are spread elsewhere in the United States too. Considerations of cost and convenience for the

parties and the witnesses thus do not militate strongly in favor of any particular jurisdiction. See,

e.g., In re Pressure Sensitive Labelstock Antitrust Litig., 290 F. Supp. 2d 1374, 1375-76 (J.P.M.L.

2003) (concluding that no one district stood out as the focal point for the litigation “[g]iven the

range of locations of parties and witnesses, the geographic dispersal of constituent actions, and the

number of suggested transferee districts,” and transferring the cases to a district that “does not

currently have multidistrict dockets” and that has “the present resources to devote to pretrial mat-

ters that this docket is likely to require”).9




 9
     Several defendants seek transfer to the Southern District of Texas. Schwab and TDA have no
     objection to that proposal. The Southern District of Texas also is underutilized as a transferee
     district for MDLs and would be an appropriate venue for this matter for the reasons set forth
     in the brief of Apex Clearing Corporation.

                                                 11
              Case MDL No. 2989 Document 164 Filed 03/01/21 Page 14 of 14




                                          CONCLUSION

        The Panel should transfer and consolidate the Related Actions—including all tag-along

actions, such as those listed at Dkt. 66-1—and select the Middle District of Florida as the transferee

district.



            Dated: March 1, 2021                           Respectfully submitted,

                                                           /s/ Jason J. Mendro
                                                           Jason J. Mendro
                                                             Counsel of Record

            Theodore J. Boutrous, Jr.                      Jason J. Mendro
            GIBSON, DUNN & CRUTCHER LLP                    Russell B. Balikian
            333 South Grand Avenue                         GIBSON, DUNN & CRUTCHER LLP
            Los Angeles, CA 90071                          1050 Connecticut Avenue, N.W.
            Phone: (213) 229-7804                          Washington, D.C. 20036
            Fax: (213) 229-6804                            Phone: (202) 887-3726
            tboutrous@gibsondunn.com                       Fax: (202) 530-9626
                                                           jmendro@gibsondunn.com
                                                           rbalikian@gibsondunn.com


 Counsel for Charles Schwab & Co., Inc.; TD Ameritrade, Inc.; TD Ameritrade Clearing, Inc.;
         TD Ameritrade Holding Corporation; and The Charles Schwab Corporation




                                                 12
